DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: there is no antecedent basis for “said aircraft propeller.” It appears the claim should depend from claim 16 rather than claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6−8, 12−15, and 20 are rejected under as being anticipated by US Pre-Grant Pub. No. 2019/0152614 to Opificius et al. (“Opificius”).
Regarding claim 1, Opificius teaches a method of detecting that ice has been shed from an external surface of a component, the method comprising:
applying power to a heating means 32 to provide heat to said external surface (para. [0035]);
sensing the temperature of the component (via sensor 40, see para. [0035]);

detecting a change in said rate of change of temperature increase over time, wherein said detected change in rate of change of temperature increase indicates that said ice has been shed from said external surface of said component (para. [0051], with shedding mentioned in para. [0053]).
Regarding claim 6, Opificius teaches providing the sensed temperature as feedback to a closed loop controller (para. [0051], where the controller module 24 ceasing operation of the heating means in response to sensor signals is feedback, i.e. the controller is closed loop).
Regarding claim 7, Opificius teaches a system corresponding to the method as discussed above for claim 1.
Regarding claim 8, Opificius teaches that upon detection that said ice has been shed from said external surface, the controller is further configured to reduce or stop the power applied to said heating means (para. [0051], where the controller module 24 ceasing operation of the heating means in response to sensor signals is feedback, i.e. the controller is closed loop).
Regarding claim 12, Opificius teaches that said controller is a closed loop controller (para. [0051], where the controller module 24 ceasing operation of the heating means in response to sensor signals is feedback, i.e. the controller is closed loop) with component skin temperature feedback (para. [0028], where “sensor patch 20 forms a surface 11S of the wing”).
Regarding claim 13, Opificius teaches that said means for sensing the temperature of the component is disposed on an external surface of the component (para. [0028], where “sensor patch 20 forms a surface 11S of the wing”).
Regarding claim 14, Opificius teaches that said means for sensing the temperature of the component is disposed within an internal structure of the component (fig. 4, where sensor 40 is inside sensor layer 53 of the component).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Pub. No. 2006/0226292 to Houlihan et al. (“Houlihan”) in view of Opificius.
Regarding claims 1−3 and 6, Houlihan teaches a method for deicing a plurality of blades 10 of an aircraft propeller, the blades each having an external surface (fig. 3) comprising:
applying power to a heating means 32 to provide heat to said external surface (para. [0027]) ;
allocating said blades into at least a first group and a second group of blades (para. [0036]);
wherein said step of providing heat is only performed on said first group of blades whilst no heat is provided to said second group of blades (para. [0036]); and
reducing or stopping the power to the heating means of the first group of blades whilst applying power to the heating means of a second group of blades (paras. [0037]−[0038]). 
Houlihan relies upon calculations based on ambient air conditions to determine the timing of the heating cycles for the first group and second group (paras. [0039]−[0041]) and therefore does not directly detect that ice has been shed. 
 the system reduces or stops the power to the heating means of the first group of blades whilst applying power to the heating means of a second group of blades, in order to provide a more efficient process wherein unnecessary additional power is not applied to the heating elements when compared to the non-feedback system taught by Houlihan.
Regarding claim 4, Houlihan in view of Opificius teaches that said blades are allocated by being numbered sequentially based on their position relative to each other and wherein said first group of blades comprises odd numbered blades and said second group of blades comprises even numbered blades, or vice versa (Houlihan para. [0036]).
Regarding claim 5, Houlihan in view of Opificius fails to teach that said blades are allocated by being numbered sequentially based on their position relative to each other and wherein the blades are divided into three groups of blades. It would have been obvious to one of ordinary skill in the art at the time of filing to apply the teachings of Houlihan in view of Opificius in situations where a helicopter had 3 or 6 blades to predictably produce a system capable of deicing the blades in the same manner, such that the blades are divided into three groups.
Regarding claims 7−10 and 12−14, Houlihan in view of Opificius teach the corresponding system for the method discussed previously in the 35 USC 103(a) rejection of claims 1−6 and the 35 USC 102(a)(2) rejection of claims 13−14 under Opificius.
Regarding claim 11, Houlihan in view of Opificius fails to teach the location of the controller. It would have been obvious to one of ordinary skill in the art at the time of filing to place the controller at any suitable location near the system being controlled, such as providing said controller on the rotary hub of said propeller as a matter of routine design choice.
Regarding claims 15−20, Houlihan in view of Opificius teach as discussed previously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        



/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/27/2021